DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21, 23-27, and 29-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, and 13 of U.S. Patent No. 11,113,888. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 16-21, 23-27, and 29-31 of the instant application are anticipated by patent claims 1, 8, 9, and 13, in that claims 1, 8, 9, and 13 of the patent contains all the limitations of claims 16-21, 23-27, and 29-31 of the instant application. Claims 16-21, 23-27, and 29-31 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.
Instant Application 17/393,264
U.S. Patent 11,113,888
16. A method of executing a mixed reality scenario in the presence of a real 3D scene, the mixed reality scenario comprising at least one real-world constraint requiring presence of an object, the method comprising: determining, based on real-world information captured in the real 3D scene, whether the object is present in the real 3D scene; 
13. A method of generating at least one dynamic virtual content to be superimposed to a representation of a real 3D scene, said at least one dynamic virtual content complying with at least one scenario defined before a runtime of said at least one scenario and involving at least one real-world constraint, said method comprising: receiving real-world information captured in said real 3D scene;
upon determination that the object is present in the real 3D scene, executing the mixed reality scenario utilizing the object present in the real 3D scene; and
and executing said at least one scenario at said runtime in presence of said at least one real-world constraint identified from said real-world information,
upon determination that the object is not present in the real 3D scene, executing the mixed reality scenario utilizing an added virtual version of the object.
wherein said method further comprises, when said at least one real-world constraint is not identified from said real-world information, carrying out before executing said at least one scenario a transformation of said representation of said real 3D scene to a virtually adapted 3D scene so that said virtually adapted 3D scene fulfills said at least one constraint, and instead of executing said at least one scenario in said real 3D scene, executing said at least one scenario in said virtually adapted 3D scene replacing said real 3D scene.

 
	The above table illustrates a comparative mapping between the limitations of claim 16 of the instant application and the limitations of claim 13 of U.S. Patent 11,113,888. The following is a complete listing of the correspondence between the claims of the instant application to U.S. Patent 11,113,888.
Claims of Instant Application
16
17
18
19
20
21
23
24
25
26
27
29
30
31
Claims of U.S. Patent 11,113,888
13
13
1
1
13
13
13, 1, 8
13, 1, 9
13, 1, 9
1
1
8
9
9



Allowable Subject Matter
Claims 22 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 22, the prior art does not clearly disclose all the claimed limitation nor do the claims of U.S. Patent 11,113,888 anticipate the claimed limitations.
Regarding claim 28, similar reasoning as discussed in claim 22 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francis, Jr. et al. (US 8,878,846) discloses rendering virtual objects representative of real objects that are absent in an environment.
Kraft et al. (US 2016/0127654 A1) discloses substituting physical objects of interests in a camera view with other objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613